Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06312 The Lazard Funds, Inc. (Exact name of registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices) (Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 632-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/09 ITEM 1. REPORTS TO STOCKHOLDERS. June 30, 2009 Lazard Funds Semi-Annual Report Lazard Funds U.S. Equity International Equity Emerging Markets Lazard U.S. Equity Value Portfolio Lazard International Equity Portfolio Lazard Emerging Markets Equity Portfolio Lazard U.S. Strategic Equity Portfolio Lazard International Equity Select Portfolio Lazard Developing Markets Equity Portfolio Lazard U.S. Mid Cap Equity Portfolio Lazard International Strategic Equity Portfolio Lazard U.S. Small-Mid Cap Equity Portfolio Lazard International Small Cap Equity Portfolio Fixed Income Lazard U.S. High Yield Portfolio Capital Allocator Lazard Capital Allocator Opportunistic Strategies Portfolio The Lazard Funds, Inc. Table of Contents 2 Investment Overviews 12 Performance Overviews 24 Information About Your Portfolios Expenses 27 Portfolio Holdings Presented by Sector 28 Portfolio Holdings Presented by Credit Rating 29 Portfolios of Investments 29 Lazard U.S. Equity Value Portfolio 31 Lazard U.S. Strategic Equity Portfolio 33 Lazard U.S. Mid Cap Equity Portfolio 35 Lazard U.S. Small-Mid Cap Equity Portfolio 37 Lazard International Equity Portfolio 39 Lazard International Equity Select Portfolio 41 Lazard International Strategic Equity Portfolio 43 Lazard International Small Cap Equity Portfolio 45 Lazard Emerging Markets Equity Portfolio 47 Lazard Developing Markets Equity Portfolio 49 Lazard U.S. High Yield Portfolio 54 Lazard Capital Allocator Opportunistic Strategies Portfolio 56 Notes to Portfolios of Investments 58 Statements of Assets and Liabilities 62 Statements of Operations 66 Statements of Changes in Net Assets 72 Financial Highlights 84 Notes to Financial Statements 94 Board of Directors and Officers Information 96 Other Information Please consider a Portfolios investment objectives, risks, charges and expenses carefully before investing. For more complete information about The Lazard Funds, Inc., you may obtain the prospectus by calling 800-823-6300, or online, at www.LazardNet.com. Read the prospectus carefully before you invest. The prospectus contains investment objectives, risks, charges, expenses and other information about Portfolios of The Lazard Funds, Inc., which may not be detailed in this report. Distributed by Lazard Asset Management Securities LLC. Semi-Annual Report 1 The Lazard Funds, Inc. I nvestment Overviews U.S. Equities: Navigating Normalization Equity markets ended the first half of 2009 in positive territory despite the constant flow of poor economic data earlier in the period, including rising unemployment figures and worse-than-expected GDP numbers, which called for concerted efforts to forestall further deterioration of the global economy. The United States joined the Bank of England and the Bank of Japan by initiating aggressive monetary measures in the form of quantitative easing. This move by the U.S. Federal Reserve brought an immediate effect, as long-dated Treasury yields fell, market sentiment improved, and the prospects for economic recovery looked better. These factors led to a strong rebound in March due to a growing sense of optimism, as reports showed signs of stabilization in economic activity after the sharp decline following the collapse of Lehman Brothers. Stocks continued the strong rebound through April and May amid continuing signs of stabilization in the economy, but declined slightly in June, as earlier optimism was tempered by concerns over the shape of the projected recovery. Market sentiment improved following the results of bank stress tests in May, which eased the fear of further systemic risk in the financials sector. Some leading economic indicators, such as manufacturing, durable goods orders, and housing starts, improved. However, not all the economic data was positive, as unemployment rose further and consumer confidence dipped. Aggressive spending programs by the U.S. government fueled concerns over the potential for higher inflation, which increased volatility in long-dated bond yields. While more defensive sectors outperformed during the market downturn, many of the best-performing sectors in the latter portion of the period were those that had been the hardest hit prior to the mid-March rally. The financial sector ended the period down, despite a steep rally in the sector due to improving expectations and continued stabilization in the credit markets. A sharp rebound in some cyclical sectors such as information technology and consumer discretionary was enough to wipe out earlier losses as the economic outlook improved. The materials sector also witnessed strong gains overall due to increased demand from emerging markets, which displayed resilience amid the global recession. Meanwhile, defensive sectors such as health care, telecom services, consumer staples, and utilities, outperformed during the downturn, but lagged as the market rallied, and ended the period roughly in line with the broader market. International Equities: Tempered Optimism International equity markets fell sharply in January and February before staging a strong recovery in March, April, and May, amid signs that the global economy was not as weak as had been expected. In June, caution returned, and, just as was witnessed in the U.S., earlier optimism was tempered by concerns over the shape of the projected recovery. The rally was based on the hope that government intervention, through deficit spending, interest rate reductions, quantitative easing, and various asset protection plans, would lessen the effects of deflation and recession, and provide a market for the illiquid assets on banks balance sheets. European market sentiment improved following the results of the U.K. bank stress tests, which eased the fear of further systemic risk in the financials sector. However, the government spending programs increased concerns regarding the potential for higher inflation, which led to more volatility in long-dated bond yields. The downgrade of the U.K.s economic outlook by Standard & Poors was distressing, especially for economies with mounting budget deficits and public debts. 2 Semi-Annual Report Asian stocks outperformed the rest of the world during the period due primarily to strong growth prospects for China and India. Emerging markets, seen as less affected by the recession than their developed-market peers, rose sharply during the period. Japanese stocks also performed well since the market trough in March, as the export-oriented country benefited from expectations of a global recovery. During the period, the best-performing sector, materials, witnessed strong gains due to increased demand from emerging markets, which displayed resilience amid the global recession. From the market bottom in March, financials benefited from improving expectations and from continued stabilization in the credit markets, which assuaged earlier fears.
